DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, lines 11, 12, “converting the structured text message into transferable data, such as machine code” has been replaced by - converting the structured text message into transferable data, using machine code-.

Allowable Subject Matter
Claims 1 – 9 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (pairing a remote receiving module to be in communication with a base transmitting module; the structured text messages comprising both permanent unchanging data elements as well as changing data elements; converting the structured text message into a conceptual graph representation; forming the conceptual graph representation with individual text fields having connective fields for the structured text; performing a semiotic encoding of the structured text message by converting the structured text message into transferable data, such as machine code, 
the remote receiving module recreating the conceptual graph representation; the remote receiving using the graph node output to fill the individual text fields of the conceptual graph representation; thereby recreating the original structured text message.). These limitations in conjunction with other limitations of the dependent and independent claims were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658